Title: From James Madison to James Monroe, 15 August 1811
From: Madison, James
To: Monroe, James


Dear SirAug. 15. 1811
Among the papers herewith inclosed are letters from the Govt. at Santa fee, and among these one to the French Minister at Washington inclosing another to the Minister of Foreign relations at Paris. In opening the general packet addressed to the Executive, that for Serrurier was so involved as to be opened unintenti[on]ally at the same time. The more important one for Paris escaped this accident. I send the whole to you, with a request that you will desire Mr. Graham to have the proper portions handed to Mr. Serrurier with the requisite apology & explanation. I do not recollect John Mary de Bordes, who applies for a passport, & a letter of introduction at the Havanna. Mr. Graham, in forwarding the former, may intimate that it is contrary to usage to grant the latter. Accept my best respects & wishes
James Madison
